 

 

 

Case 1:19-cv-00210-RA Document19 Filed 05/28/19 AY of 1

BRANDGLICK

Attorneys at Law

 

 

 

 

 

 

 

 

 

May 28, 2019

VIA ECF

Hon. Ronnie Abrams

United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

Re: Rafael Figueroa v. Irene Yagudaev, et. al.
Index No.: 19-CV-210 (RA)
Our File No. 28-13382

Dear Honorable Abrams:

Please accept this letter as mandated by the Court’s Order dated May 22, 2019 in the
above captioned matter. See Dkt. 18.

Please be advised that Third-Party Plaintiffs, Irene Yagudaev and Solomon Yagudaev,
intend to move for default judgment against Third-Party Defendant, NRG Magic Construction
Inc. Third-Party Plaintiffs served their Summons and Third-Party Complaint on April 8, 2019.
See Dkt. 17.

To date the undersigned is not in receipt of an Answer, Notice of Appearance or Pre-
Answer Motion from the Third-Party Defendant, NRG Magic Construction Inc., or anyone
acting on its behalf. Likewise, to date, the undersigned has not signed any stipulations extending
the time for the Third-Party Defendant, NRG Magic Construction Inc., to answer or appear in
this matter.

Therefore, Third-Party Plaintiffs will be moving for default judgment against Third-Party
Defendant, NRG Magic Construction Inc.

Thank you for your attention in this matter.

 

600 Old Country Road Suite 440 Garden City, New York 11530 my [aS
Tel: (516) 746-3500 | Fax: (516) 294-9744 | www.BGBFirm.com
